982 So. 2d 683 (2008)
Vincent ROEBUCK, Petitioner,
v.
STATE of Florida, Respondent.
No. SC07-807.
Supreme Court of Florida.
May 15, 2008.
Michael Ufferman of Michael Ufferman Law Firm, P.A., Tallahassee, FL, for Petitioner.
Bill McCollum, Attorney General, Trisha Meggs Pate, Assistant Attorney General, Bureau Chief, and Giselle Lylen Rivera, Assistant Attorney General, Tallahassee, FL, for Respondent.
PER CURIAM.
We initially accepted jurisdiction to review Roebuck v. State, 953 So. 2d 40 (Fla. 1st DCA 2007), a decision in which the First District Court of Appeal certified conflict with the Second District Court of Appeal's decisions in Jaggers v. State, 536 So. 2d 321 (Fla. 2d DCA 1988), and Cliburn v. State, 710 So. 2d 669 (Fla. 2d DCA 1998). Upon further consideration, we have now determined that Roebuck is not in conflict with Jaggers and Cliburn and that jurisdiction should be discharged. Accordingly, this review proceeding is dismissed.
It is so ordered.
LEWIS, C.J., and WELLS, ANSTEAD, PARIENTE, QUINCE, CANTERO, and BELL, JJ., concur.